Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.
3.	Claims 1, 15, 16, 33, 35, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The examiner has not found support for the claimed subject matter as set forth within the last five lines of claim 1.  The examples of Table 1 are sufficient to provide support only for the compositions and associated properties that correspond to the examples.  Accordingly, the examples are insufficient to provide support for the full scope of the claimed invention.  For example, there is nothing on the record to establish that compositions that employ poly(tetramethylene ether) glycol of molecular weight other than 1800 Daltons or compositions employing blends of poly(tetramethylene-co-ethyleneether) glycol and poly(tetramethylene ether) glycol in respective amounts of 693 grams:307 grams or 498 grams:502 grams or compositions employing other than the exemplified diisocyanate, as compared to the examples, possess the claimed properties.  Despite applicant’s response, aside from Table 1 concerned with the aforementioned examples, the examiner finds no disclosure indicating that the full scope of the claimed compositions possess properties according to those claimed.  The relatively generalized properties disclosed within applicant’s previously cited locations within pages 4, 7, and 9 are not adequately descriptive of the claimed properties, specific to the Table 1 examples, to provide adequate disclosure of such properties for the full scope of the claims.  
4.	Claims 1, 15, 16, 33, 35, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Firstly, regarding claim 1, the amendment with respect to the ethylene oxide content of the glycols is unclear, because it contradicts the content set forth for component (a).  It is unclear that this language within the claim is to be subject to the “when mixed” language; it may fairly be interpreted to pertain to each glycol in view of the language that precedes the amendment. 
Secondly, regarding claim 1, since an ethylene oxide content has been specified for component (a) and another ethylene oxide content has been specified within the amended text, it is unclear what ethyleneether content is intended by the language, “the same ethyleneether content”, as this language appears within the comparison clause.
.
5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765